JUDGE PRYOR
delivered the opinion of toe court.
By virtue of tlie provisions of the act of May 5, *4321880, appeals are allowed from settlements made by fiduciaries in the county court to the circuit court, and while a settlement made is only prima facie evidence of its correctness, this is only so when the parties in interest fail to appear and contest the validity of the settlement, or some part of it, made by the fiduciary. In this case it appears that the devisees of Henshaw were in court, and filed exceptions to the report of the fiduciary, or the settlement made by him. The exceptions were subsequently withdrawn by consent, and not to prejudice the rights of the parties. The devisees then filed this petition in equity surcharging’ the settlement on the ground of fraud, and the various vouchers of credits for the want of the proper proof to sustain them.
It is clear that a devisee or distributee can not, as the law now stands, contest the settlement by the fiduciary in both the county and circuit courts, and when he contests its validity in the county court, his remedy is by an appeal. Cases may arise that would authorize a review of the settlement, such as would entitle the party to a bill of review, but in settlements as they usually take place, where the party is before the court contesting the right of the fiduciary to credits, he is precluded from surcharging the settlement in another tribunal. We shall treat this case, in view of the consent order in the county court withdrawing the exceptions, as if the parties were not before that court, and proceed to consider the grounds relied on for surcharging the settlement made by the executor.
It appears that the testator was a man of wealth, *433advanced in life, and had for years confided the management of his whole estate to the appellee, who was his son. The father and son had a settlement of the accounts of his son as agent on the 16th of June, in the year 1880, and there was an indebtedness by the son on this general settlement of eight thousand seven hundred and four dollars and twenty-seven cents, for which the son executed his note to the father on that day. The settlement was made by or in the presence of an attorney, who testifies as to what transpired, and there can be no question but that every thing in the way of an indebtedness was settled on that day by the parties, and for that reason no claim existing prior to that date by the father against the son should have been charged in the present settlement with his son as executor. The execution of the note closed the accounts between them, and must, in the absence of fraud, be regarded as final. Fraud has been charged, but none proven. It is alleged that no such note was given, and that the son was really indebted to his father in the sum of forty thousand dollars. We find nothing upon which to base this charge. It is claimed that ho interest was allowed on the note by the county judge. This appears to be true; but, on the other hand, it appears that, by an express agreement between the father and the son, the interest on the note was to go as compensation to his son for boarding his father. We see no reason why this agreement is not binding; it was separate and apart from the obligation, being an independent agreement to apply the interest in a particular way. It also appears that shortly after *434the death of the testator the money was distributed as directed by the will, and we see no reason for disturbing the settlement by reason of this exception ; and if interest should be charged, it is manifest that the executor has been charged with rents when no such claim is made in the petition, and with the one thousand dollars, amount of the Parley note, when it is apparent that the settlement of June, 1880, between the testator and his son, embraced it'; and on the entire case we are disposed to adjudge that the judgment below was proper, and certainly no error exists as to the appellant. The petition was evidently framed with a view of showing a much larger estate than that reported by the executor, and that he had concealed the evidence of his liability by attempting to show a settlement with his father, and the execution of a note that was a fraud, and, in fact, never existed. The testimony as to its execution and the settlement between the parties is satisfactorily shown. The judgment below is affirmed on the original and. cross-appeal.